Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 01/16/2019 have been entered.


Information Disclosure Statement
The information disclosure statement submitted 01/16/2019 has been considered.


Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 7, 9, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0301570), herein after Meyer and further in view of Moret et al. (2010/0042834), herein after Moret.

Regarding claims 1, 9 and 17, 
Meyer teaches a computer-implemented method for providing configuration management functionality for a system of networked computer devices, the method comprising: maintaining information about a set of current configuration attributes and current parameter settings for each of a plurality of computer devices communicatively coupled to a configuration management system (see figs. 1-2 and paras. 37 and 45, IP policy manager (IPPM) provides configuration information for managing device functionality, wherein configuration information maintained by IPPM may be attributes and capabilities/options (i.e. parameter settings) for managed devices); 
defining an entry in the configuration management system representative of the future device based on a unique identifier present in the information from the purchasing system (see para. 60, rule entry for configuration may be based on device type id included in configuration information of device, wherein id may also be unique device identifiers (DUID)); 
identifying a configuration policy to apply to the future device, the configuration policy including a set of configuration attributes and parameter settings to be applied to the future device after the future device is communicatively coupled to the configuration management system (see para. 58-59, IPPM process identifies policy to apply to managed device, wherein the policy information includes attributes and capabilities to be applied for newly discovered managed device); 
(see fig. 2, para. 36 and 59, receiving notification that device is discovered and has joined network); 
and automatically applying a configuration of the future device, the configuration based on the configuration policy (see fig. 2, para. 36 and 59, applying configuration for the managed device based on identified policy); 
wherein the configuration policy is identified prior to receiving the indication that the future device is communicatively coupled to the configuration management system  (see, para. 36 and 70, IPPM has an updated configuration waiting for device before event notification is received (e.g. discovery of the device)).
Meyer fails to explicitly teach a purchasing system describing future device to be configured.
However, in analogous art Moret teaches obtaining information from a purchasing system describing a computer device representing a future device to be configured as part of the plurality of computer devices (Applicants specification (para. 39) discloses a purchasing system to be a vendor system that is available after shipment of device.  Here, see, paras. 25-26, obtaining configuration information from vendor associated network 120-3 server 140-3 (i.e. purchasing system) describing future device to be provisioned).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a purchasing system describing future device to be configured as taught in Moret. One would do so for the benefit of obtaining configuration information from vendor (see Moret, para. 25-26).    


Regarding claims 5, 13,
Meyer in view of Moret teaches the limitations as described in claim 1 above.
The above fails to explicitly teach a manufacturers serial number for the future device.
Moret further teaches wherein the unique identifier present in the information from the purchasing system is a manufacturer's serial number for the future device (see para. 21, device information may include a serial number).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a manufacturers serial number for the future device as taught in Moret. One would do so for the benefit of obtaining configuration information from vendor (see Moret, para. 25-26).    


Regarding claims 6, 14,
Meyer in view of Moret teaches the limitations as described in claim 1 above.
Meyer further teaches wherein the information from the purchasing system includes information about optional attributes of the future device, the optional attributes reflecting options purchased in addition to a base configuration of the future device (see paras. 60 and 64-65, capabilities and options may be provided to be included for managed device).Appl. No.16/232,819 

Regarding claims 7, 15,

Meyer further teaches wherein the configuration policy defines information about configuration of hardware, software, and network communication parameters (see figs. 4 and 6, paras. 40, 41 and 45, policy for device can include capabilities and attributes for device specific hardware information, operating system information and communication parameters).Appl. No.16/232,819 

Regarding claims 18,
Meyer in view of Moret teaches the limitations as described in claim 17 above.
Meyer further teaches wherein the configuration policy to apply to the future device is identified based on information received via a console interface (see paras. 37, information for device is received from user interface).Appl. No.16/232,819 

Regarding claims 19,
Meyer in view of Moret teaches the limitations as described in claim 17 above.
Meyer further teaches wherein the configuration policy to apply to the future device is identified based on information received via a console interface (see paras. 31, IPPM service is remotely available, wherein IPPM includes user interface, see para. 37).Appl. No.16/232,819 


Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Moret and further in view of Saperia (2005/0021723), herein after Saperia.


Regarding claims 2, 10,

The above fails to teach that the first network switch and second network switch are from a first and second vendor and automatically applying high-level configuration information using a vendor based abstraction translation of attributes and applying to both switches to have consistent functionality.
Saperia further teaches wherein: the future device is a first network switch from a first vendor (see para. 38-39, new network device may be added, wherein new device may be from a separate vendor see also, para. 58 wherein object of invention is to tie different vendor devices) Appl. No.16/232,819; 
the plurality of computer devices includes a second network switch from a second vendor (see fig. 1, para. 38-39, network device may be configured, wherein device may be from a separate vendor);
and 23Docket No.: 90659654 automatically applying the configuration of the future device includes translating high-level configuration information, using a software-based vendor abstraction translation of attributes defined in the high-level configuration information, to vendor dependent configuration commands for both the first network switch and the second network switch such that the first network switch and the second network switch have consistent functionality related to the high-level configuration information (see para. 57-58, automatically applying service information for device (see para. 34-35) to configure information, wherein high level abstract information is used to tie vendor based standards and protocols (i.e. consistent functionality)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a the first see, para. 58).    

Regarding claims 3, 11,
Meyer in view of Moret and Saperia teaches the limitations as described in claim 2 and 10 above.
The above fail to teach that the vendor and two different hardware vendors.
Saperia further teaches wherein the first vendor and the second vendor are two different hardware vendors of network switches (see para. 38-39, wherein network devices may be from a separate vendor see also, para. 58 wherein object of invention is to tie different vendor devices) Appl. No.16/232,819.
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include that the vendor and two different hardware vendors as taught in Saperia. One would do so for the benefit of tie different vendor devices (see, para. 58).    

Regarding claims 4, 12,
Meyer in view of Moret and Saperia  teaches the limitations as described in claim 3 and 11 above.
The above fail to teach that the vendor and two different hardware vendors have different commands derived from high level instructions.
Saperia further teaches wherein the first network switch and the second network switch have different vendor dependent commands derived using the high-level configuration information (see para. 57-58, high level abstract information is used to determine the different vendor based standards and protocols).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include that the vendor and two different hardware vendors have different commands derived from high level instructions as taught in Saperia. One would do so for the benefit of tie different vendor devices (see, para. 58).    


Claims 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Moret and further in view of Levy (2017/0366404, herein after Levy and further in view of Saperia (2005/0021723), herein after Saperia.
Regarding claims 8, 16 and 20,
Meyer in view of Moret teaches the limitations as described in claim 1 above.
The above fail to teach purchasing system includes information about a data center.
Levy further teaches wherein the information from the purchasing system includes information about: a data center to receive the future device, and 24Docket No.: 90659654attributes of the future device (see para. 51, configuration information relevant to a data center may be included) Appl. No.16/232,819.
see, para. 51).    
The above fail to teach existing device and future device represent a device having a consistent model number from a same vendor.
Saperia further teaches wherein the attributes of the future device are different from an existing device, from the plurality of computer devices, in the data center, and wherein the future device and the existing device represent a device having a consistent model number from a same vendor (see para. 38-39, wherein network devices may be from a separate vendor see also, para. 58 wherein object of invention is to tie different vendor devices) Appl. No.16/232,819.
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include existing device and future device represent a device having a consistent model number from a same vendor as taught in Saperia. One would do so for the benefit of tie different vendor devices (see, para. 58).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US US 20090216867 A1 – Patrick, vendor independent configuration tool.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458